Title: To Alexander Hamilton from Rufus King, 5 August 1802
From: King, Rufus
To: Hamilton, Alexander



London August 5 1802
Dear Sir

I have received your obliging letter in duplicate of June—enclosed I have now the pleasure to send you a copy of my letter to the Secretary of State resigning my mission, and requesting to be relieved in season to return home in may next.
In a few days I purpose to avail my self of the leave of temporary absence which I have received to visit the continent. My plan is to go to Holland, and thence thro’ the Netherlands to Paris, whose collections of various sorts, excite my curiosity more than either the men or systems which chance at present to prevail there—the former are worthy to be seen and admired, the latter may be as well, perhaps better, understood at a Distance.
With sincere Regards   I am most faithfully yr. ob. ser

Rufus King
General HamiltonNew york

